Citation Nr: 1543434	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had a period of active duty for training (ACDUTRA) from January 1998 to May 1998 and a period of active duty from January 2003 to August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of that proceeding is associated with the claims file

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2009 in connection with her claim.  The examiner noted that her subjective complaints, but determined that the normal objective findings of the examination did not support a finding of any thoracic or lumbar spine disorder.  The objective findings from the examination included an April 2009 x-ray that revealed an unremarkable lumbar and thoracic spine.  

Prior to that examination, a September 2003 x-ray report stated that there was two degree levoscoliosis at T8-9 and compensatory dextroscoliosis at L3.  A May 2006 MRI also revealed early disc degeneration and a minimal midline disc bulge at L5-S1.  However, the April 2009 VA examiner did not address these imaging reports.  

The Board also notes that August 2015 x-rays conducted have since revealed lumbar disc degeneration, lumbar spondylosis, and thoracic spondylosis.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any back disorder that may be present.

In addition, the Veteran has submitted additional evidence since the issuance of a September 2010 statement of the case.  She did not provide a waiver of the RO's initial consideration of that evidence, nor has the RO readjudicated the claim in a supplemental statement of the case.  Thus, the Board finds that a remand is required for the AOJ to issue a supplemental statement of the case. See 38 C.F.R. §§ 19.31  and 19.38 (requiring issuance of SSOC following Board remand unless Board specifies otherwise or purpose of remand is to assemble records previously considered and discussed in prior SSOC); 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the Gulf Coast Veterans Health Care System dated since May 2014.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current back disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the back disorder manifested during her period of active duty from January 2003 to August 2003 or is otherwise causally or etiologically related thereto, including any symptomatology therein.  

In providing all opinions, the examiner should consider the following:  1) the Veteran's testimony from the July 2015 hearing that she had experienced ongoing symptoms of back pain since service; 2) the testimony of the Veteran's husband from the July 2015 hearing that the Veteran has had back problems from 2003 to the present time; 3) the Veteran's testimony from the July 2015 hearing that she continued to experience back pain after her gallbladder was removed and that a doctor informed her that she did not have any signs of endometriosis; 4) the June 2003 service diagnosis of back strain in the thoracic region; 5) the September 2003 x-ray report from Dr. P. (initials used to protect privacy) that noted that there was two degree levoscoliosis at approximately T8-9 and a compensatory dextroscoliosis at L3; 6) the June 2005 MRI impression from Panama City Open MRI and Imaging indicating that there was early disc degeneration and a minimal midline disc bulge at L5-S1; 7) the January 2008 x-ray from Bauman Chiropractic Clinic that marked that the Veteran had mild left scoliosis at T4; 8) the April 2009 VA x-ray reports finding an unremarkable thoracic and lumbar spine; 9) the December 2013 VA x-ray report that stated that the lumbar spine was normal; and 10) the August 2015 assessment from Dr. C. that stated that x-rays of the lumbar and thoracic spine showed lumbar disc degeneration, lumbar spondylosis, and thoracic spondylosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

